IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL CULCLASURE : CIVIL ACTION
v. : NO. 18-1543
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION
MEMORANDUM

KEARNEY, J. April 16, 2019

Michael Culclasure challenges the denial of disability insurance benefits by a Social
Security Administration administrative law judge who - everyone now agrees -- was not
properly appointed under Article II of the Constitution. Consistent with the Administration’s and
the Solicitor General’s July 2018 internal memoranda responsive to the Supreme Court’s June 21 ,
2018 holding in Lucia v. Securitl'es and Exchange Commission, the Commissioner concedes the
constitutional infirmity but argues Mr. Culclasure forfeited his challenge by not timely raising it
in July 2017 to the same infirrned judge under undefined procedures Mr. Culclasure argues he
did not forfeit his claim, and, in any case, it would have been futile to raise this constitutional
challenge before July 2018.

Consistent with Supreme Court guidance in the less rigid Social Security process, and
finding no clear statutory, regulatory or judicial authority in July 2017 when Mr. Culclasure
participated in the video hearing inquisitive process before the admittedly ultra vires
administrative law judge, we decline to add an exhaustion requirement in a July 2017 Social
Security video hearing context by defining a constitutional challenge as “untimely” based on
examples of timely challenges in adversarial hearings in other agencies. Even if we were to add

an exhaustion requirement, we would excuse it as futile for Mr. Culclasure. We remand for a

hearing before another properly appointed administrative law judge in today’s accompanying
Order.

I. Background

Michael Culclasure, currently forty-nine years old, applied for disability insurance benefits
on December 10, 2014 alleging a disability onset date of March 29, 2011.1 Mr. Culclasure alleges
back injury and arthritis as disabling conditions.2 The Social Security Administration denied his
claim on February 20, 2015.3 At Mr. Culclasure’s request, Administrative Law Judge (“ALJ”)
Monica L. F lynn held a video hearing on July 5, 2017 with Mr. Culclasure and his counsel.4 ALJ
Flynn denied Mr. Culclasure’s application for benefits, finding him not disabled under the Social
Security Act.5 Mr. Culclasure filed a request for review of ALJ Flynn’s decision With the Appeals
Council.6 On March 14, 2018, the Appeals Council denied Mr. Culclasure’s request for review
rendering ALJ Flynn’s decision final.7

Mr. Culclasure timely sought our judicial review of ALJ Flynn’s decision. In his August
6, 2018 brief supporting his request for review, Mr. Culclasure raised, for the first time, an “alleged
administrative error” in having the case resolved by an administrative law judge not properly
appointed8 He argued ALJ Flynn’s appointment violates the Constitution’s Appointments Clause
under a June 21, 2018 Supreme Court decision, Lucz'a v. Securitz'es and Exchange Commission.9
He sought remand to a different constitutionally appointed ALJ.10

The Commissioner responded Mr. Culclasure forfeited an Appointments Clause challenge
by failing to timely raise it to either ALJ F lynn or the Appeals Council.ll Mr. Culclasure replied
he is not required to raise an Appointments Clause challenge at the administrative level and, even
if there is such a requirement, it should be excused in this case because the ALJ had no authority

to rule on a constitutional issue.12

We referred Mr. Culclasure’s petition to the Honorable Jacob P. Hart, United States
Magistrate Judge, for a report and recommendation Judge Hart recommended we find Mr.
Culclasure forfeited his Appointments Clause challenge by failing to raise it before ALJ Flynn in
July 2017 or the Appeals Council in early 2018 and recommended we deny the request for
review.13 Mr. Culclasure timely objected to Judge Hart’s report and recommendation14

II. Analysis

We address two questions in analyzing Mr. Culclasure’s Appointments Clause challenge:
did Mr. Culclasure forfeit his challenge by failing to raise it before ALJ Flynn in July 2017, and,
even if there is a requirement to raise an Appointments Clause claim before ALJ Flynn, should we
excuse his failure to do so.

A. Did Mr. Culclasure forfeit his Appointments Clause challenge by failing to
raise it before the ALJ or the Appeals Council?

There is no dispute Mr. Culclasure failed to raise an Appointments Clause argument before
ALJ Flynn or the Appeals Council.15 Mr. Culclasure argues he did not forfeit the issue by failing
to raise it during the administrative proceedings because he is not required to do so. He argues the
plaintiff in the Supreme Court’s recent Lucia decision did not make an Appointments Clause
challenge in two hearings before the ALJ, and the Court found the challenge timely. Mr.
Culclasure argues it follows from Lucz'a he did not forfeit his Appointments Clause challenge by
failing to raise it before the ALJ.

The Commissioner disagrees She argues Mr. Culclasure forfeited his Appointments
Clause challenge because he did not make a “timely challenge” at the administrative level. The
Commissioner argues Mr. Culclasure failed to make his Appointments Clause challenge anywhere
in the administrative process, making him different from the plaintiff in Lucz'a who first raised the

challenge on appeal from the ALJ to the Securities and Exchange Commission. The Commissioner

points out nearly every federal court addressing this issue finds a Social Security claimant forfeits
his Appointments Clause argument if he fails to make it at the administrative level as not “timely”
relying on language used by the Supreme Court in Lucia as derived from its 1995 decision in Ryder
v. United Sz‘az‘es.16

Lucia and the Social Security Administration ’s response.

In Lucia, the Supreme Court considered whether administrative law judges of the Securities
and Exchange Commission (“SEC”) qualify as “Officers of the United States” within the meaning
of the Appointments Clause.17 The SEC brought an administrative proceeding against Lucia and
his investment company, charging violations of the Investment Advisors Act.18 After a hearing,
the ALJ issued a decision finding Lucia violated the law and imposed sanctions and penalties.
Lucia appealed to the SEC. There, Lucia argued invalidity of the administrative proceeding
because the ALJ’s appointment by SEC staff members violated the Appointments Clause.19

The SEC rejected Lucia’s argument, finding its administrative law judges are not “Officers
of the United States” and, instead, are “mere employees” falling outside the scope of the
Appointments Clause.20 Lucia appealed to the United States Court of Appeals for the District of
Columbia Circuit. A panel of the court of appeals affirmed SEC administrative law judges are
employees rather than officers and not subject to the Appointments Clause.21 After rehearing en
banc, an evenly divided court of appeals rendered a per curiam order denying Lucia’s claim, a
decision conflicting with a 2016 decision from the Court of Appeals for the Tenth Circuit.22 The
Supreme Court granted certiorari on January 12, 20].8.23

On June 21, 2018, the Supreme Court held the SEC’s ALJs are “Officers” within the
meaning of, and subject to, the Appointments Clause.24 Appointment of an ALJ by an SEC staff

member - and not the President, court of law, or head of department - violates the Appointments

Clause.25 Having resolved the Appointments Clause issue, the Court then addressed the question
of the appropriate remedy. lt found the appropriate remedy a new hearing before a “properly
appointed official.”26 The Court described an entitlement to relief by “one who makes a timely
challenge to the constitutional validity of the appointment of an officer who adjudicates his
case.”27 Without description, the Court referred to Lucia’s challenge on appeal to the SEC as well
as in the Court of Appeals.28 The Supreme Court did not define “timely challenge” nor did it
address an exhaustion argument

Within weeks of Lucia, the President issued an Executive Order on July 10, 2018 excepting
all administrative law judges appointed under 5 U.S.C. § 310529 from competitive service selection
procedures.30 The Executive Order noted the “expanding responsibility for important agency
adjudications, and as recognized by the Supreme Court in _Lucz'a, at least some and perhaps all
ALJs are ‘Officers of the United States’ and thus subject to the Constitution’s Appointments
Clause, which governs who may appoint such officials.”3'

The Acting Commissioner of the Social Security Administration similarly acted in the
wake of Lucia. Within a month of the Lucia decision, the Commissioner ratified the appointments
of all ALJs and approved their appointments as her own to address any Appointments Clause
challenges involving Social Security claimants. The Social Security Administration issued an
“Emergency Message” providing guidance to ALJs on Appointments Clause challenges.32 The
Social Security Administration did not distinguish Lucia because it arose in an SEC proceeding

The Emergency Message, to our review, is the first time the Social Security Administration
confirms it did not constitutionally appoint administrative law judges like ALJ Flynn. The
Emergency Message “instructs [ALJs] and administrative appeals judges (AAJs) on how to

address Appointments Clause challenges regarding the appointment of ALJs or AAJs.”33 The

Administration instructed its ALJs on the procedure to address Appointment Clause challenges
made before and after the Acting Commissioner’s July 16, 2018 ratification of ALJ
appointments34 For Appointments Clause challenges made at the ALJ level before July 16, 2018,
ALJ s are instructed to acknowledge the challenge on the record and document an Appointments
Clause challenge in the Agency’s case processing systems “for any necessary action.”35 F or
challenges made at the ALJ level after July 16, 2018, ALJ s are instructed to “0nly respond orally
that ‘the hearing decision will acknowledge that the argument was raised”’ and, when issuing a
written decision, add set language rejecting the constitutional challenge.36

For timely Appointments Clause challenges and timely requests for Appeals Council
review, the Appeals Council is instructed to “consider the challenge in the context of the facts of
the case (including, but not limited to, the date of the ALJ decision and the date the challenge was
raised) in determining whether there is a basis to grant review.”37 The Appeals Council determines
whether granting review is appropriate “when considering both the decision on the merits and any
potentially unresolved Appointments Clause issues.”38

The Department of Justice, Office of Solicitor General also issued a memorandum in July
2018 to all Agency General Counsels providing guidance to administrative law judges after Lucia.
In summary, the memorandum extends the Supreme Court’s reasoning in Lucia to all ALJ s in all
agencies; concluded all ALJ s must be appointed in a manner consistent with the Appointments
Clause; and, advised agencies should request voluntary remands only in cases where the challenge
is “timely raised and preserved both before the agency (consistent with applicable agency rules)

and in federal court,” but where a claim is not timely raised, agencies should argue the challenge

is forfeited.39

What is a “timely challenge”?

In the ten months since the Lucia decision, most federal courts addressing Appointments
Clause challenges have ruled, often without explanation, a claimant forfeits his Appointments
Clause challenge if he fails to raise it in administrative proceedings These decisions apply Lucia ’s
“tinrely challenge” language generally to hold an Appointments Clause challenge is not timely
unless raised before the administrative law judge.

But the Supreme Court in Lucia did not define what is untimely. It does not hold an
Appointments Clause challenge must be raised before an ALJ to be timely. We know the Court
in Lucia found a “timely challenge” where the plaintiff made his Appointments Clause challenge
before the SEC (but not the ALJ) and the Court of Appeals.40

We may also look to Ryder v. United States',4' relied on by the Court in Lucia, for guidance
on defining a “timely challenge.” In Ryder, an enlisted member of the Coast Guard challenged his
conviction by a court martial. Ryder first challenged his conviction in the Coast Guard Court of
Military Review and then in the United States Court of Military Appeals. ln both the Court of
Military Review and the Court of Military Appeals, Ryder challenged the appointment of two
civilian judges who served on the Court of Military Review as violative of the Appointments
Clause.42 The Court of Military Appeals agreed the appointment of two civilian judges violated
the Appointments Clause, but nevertheless affirmed the conviction finding the civilian judges were
valid de facto.43

The Supreme Court reversed, finding the civil judges were not valid de facl‘o. The Court
found Ryder made his Appointments Clause challenge “while his case was pending before [the

Court of Military Review] on direct review” and held “one who makes a timely challenge to the

constitutional validity of the appointment of an officer who adjudicates his case is entitled to a
decision on the merits of the question ....”44

The cases finding a “timely” challenge involve the claimant challenging the appointment
in the administrative agency. We understand the Court has largely presumed those challenges to
be timely based on existing regulations. But we do not have guidance on whether a challenge
raised shortly after the issue applies to Social Security ALJ is “untimely.” The Supreme Court
and our Court of Appeals has never held as such. Instead, the Supreme Court has only referenced
the challenges as “timely” in Rya'er and Lucia. Easily understood But we cannot find Mr.
Culclasure is “untimely” in the Social Security context because claimants before other agencies
“timely” raised their challenge based on different regulations We will not create a bright line
definition of untimely in the Social Security context based on references to timely challenges
before ALJs in other agencies The examples of “timely” in Ryder and Lucia do not render all
other types of challenges as untimely.

Defining “timely” requires a fact sensitive analysis in this context. We agree this “timely”
language is non-j urisdictional.45 As with cases involving forfeiture or waiver of non-jurisdictional
requirements, we must examine the facts to evaluate efforts to comply and prejudice. We need to
determine Whether Mr. Culclasure forfeited a known right. If he knew of the right to challenge
ALJ Flynn’s appointment, and did not timely challenge, then we could better understand the
Commissioner’s arguments today. As such, our reasoning today applies only to Mr. Culclasure
who raised this challenge in the first opportunity to do so after the Commissioner and Solicitor

General confirmed the unconstitutional appointment of ALJ Flynn in July 2018.

What is a timely challenge in a social security hearing?

The parties do not dispute the Commissioner did not define her ALJS as improperly
appointed until the Emergency Message issued long after ALJ Flynn’s challenged decision We
appreciate these challenges have been made in other agencies but the nature of Social Security
appeals is different than the rigid adversarial context required by regulations governing the
administrative process in other agencies

ln the Social Security context, Mr. Culclasure points to Sims v. Apfel, where the Supreme
Court rejected a “judicially created issue-exhaustion requiremen ” at the Appeals Council level of
the Social Security administrative process46 In Sz'ms, the Court addressed the question of whether
a claimant seeking judicial review of a denied Social Security claim waives any issue the claimant
failed to include in a request for review before the Appeals Council. The Court did not examine
whether a claimant must exhaust issues before the ALJ'.

The Court described the question as one of “judicially created issue-exhaustion.” The
Commissioner argued to obtain judicial review, a claimant must not only obtain a final decision
on his claim for benefits (i.e. administrative exhaustion), he must also “specify that issue in his
request for review by the Council” (i.e. issue exhaustion).47 The Court rejected the
Commissioner’s “issue~exhaustio.n” argument. The Court reasoned “requirements of
administrative issue exhaustion are largely creatures of statute” and there are no statutes or
regulations within the Social Security Act requiring issue exhaustion The Court recognized it has
imposed an issue exhaustion requirement even without a statute or regulation but concluded its
reason for doing so does not apply in the Social Security context. The Court differentiated Social
Security proceedings from other administrative proceedings finding Social Security proceedings

“inquisitoria ” rather than “adversarial.”‘l$

Recognizing its precedent on issue exhaustion “as a general rule,” the Court found “[w]here
the parties are expected to develop the issues in an adversarial administrative proceeding, it seems
to us that the rationale for requiring issue exhaustion is at its greatest.”49 l-Iowever, in the Social
Security context - an “inquisitorial” proceeding - the requirement of issue exhaustion is
“weakest.”50 The Court held in the Social Security context “a judicially created issue-exhaustion
requirement is inappropriate” and “[c]laimants who exhaust administrative remedies need not also
exhaust issues in a request for review by the Appeals Council in order to preserve judicial review
of those issues.”51

We read the Supreme Court’s decision in Sims as identifying the limited role of judges in
creating exhaustion doctrines in Social Security appeals Absent controlling law from our Court
of Appeals or a change in Supreme Court direct_ion, we follow Sims. The difference in procedures
between a telephone video hearing with an ALJ and an Appeals Council review does not
distinguish the Supreme Court’s direction in Sims. We join the Honorable Christopher C. Conner,
Chief Judge of the United States District Court for the Middle District of Pennsylvania,52 the
Honorable Timothy R. Rice53 and the I-Ionorable Richard A. Lloret,54 United States Magistrate
Judges in this District, as well as the persuasive, well-reasoned decision of the Honorable Robert
T. Num.bers, United States Magistrate Judge for the United States District Court for the Eastern
District of North Carolina55 in rejecting the Commissioner’s forfeiture argument and remanding
the action back to the Commissioner for a hearing before a constitutionally appointed ALJ.56

The body of federal case law applying Lucia to find an Appointments Clause challenge
timely only when raised at the ALJ level, emerging divergent opinions from, among others, Judges
Conner, Rice, Lloret, and `Numbers, and concerns raised by the Commissioner regarding the

already-stressed Social Security Administration system are compelling factors making resolution

10

of the issue before us difficult On review of the case authority and particularly guided by the
Supreme Court’s direction in Sims, we are persuaded to follow the Supreme Court teachings in
Sims.

We base our conclusion on a reading of Sims and Lucia, and for many of the same reasons
as Judges Conner, Rice, Lloret, and Numbers. In Sims, decided eighteen years before Lucia, the
Court held “a judicially created issue-exhau stion requirement is inappropriate” and claimants “who
exhaust administrative remedies need not also exhaust issues in a request for review by the Appeals
Council in order to preserve judicial review of those issues.”57 Sims instructs there is no issue-
exhaustion requirement at the Social Security Appeals Council.

The Commissioner distinguishes Sims as applying only to requests for review by the
Appeals Council and the Court explicitly did not decide whether a claimant must exhaust issues
before the ALJ as an issue not before it. The Commissioner argues Mr. Culclasure’s failure to
raise his Appointments Clause challenge at any point in the administrative process forfeits his
claim.58 But we know this is not so; Sims holds a Social Security claimant need not exhaust issues
in a request for review by the Appeals Council. The Commissioner points us to Ginsburg v.
Richardson, a 1971 decision by our Court of Appeals partially abrogated by Sims. 59 The
Commissioner contends Sims did not disturb Ginsbnrg’s “separate holding” a claimant must
present issues to the ALJ in the first place.

Addressing the same argument in Muhammaa' v. Berryhill, Judge Rice rejected the
Commissioner’s Ginsburg argument Judge Rice found Ginsburg “conce.rned the basic application
of the Social Security Act and regulations, not a structural constitutional challenge to the SSA
adjudicatory system at large.”60 Chief Judge Conner rejected an application of Ginsburg for

similar reasons, finding the imposition of an exhaustion requirement before the ALJ is “quite

ll

logical for matters within the expertise of the agency and its ALJs” such as “claims of prejudice

”61 We agree.

on the part of the ALJ and a failure to record portions of the testimony.

In Ginsl)urg, the claimant argued a denial of the right to a fair hearing because a hearing
examiner “displayed prejudice towards her.”62 The Court of Appeals found the claimant should
have requested the examiner to withdraw if she believed the examiner prejudiced, as provided by
Social Security regulations, and her failure to request withdrawal of the examiner during the
hearing constituted a waiver of the objection.63 We do not read Ginsburg as requiring a claimant
to raise an Appointments Clause challenge before the ALJ or suffer forfeiture We agree with
Chief Judge Conner imposing an issue-exhaustion requirement at the ALJ level makes sense for
matters within the agency’s and ALJ"s expertise, but not to “a constitutional questio[n] which ALJ s
are powerless to decide.”64

In Lucia, the petitioner made an Appointments Clause challenge on appeal to the SEC, but
not at the ALJ level. The Court nevertheless found the challenge on appeal to the SEC timely. It
follows the Court in Lucia, to the extent it even addresses an issue-exhaustion argument, found a
petitioner does not forfeit his claim for failing to raise it at the ALJ level. We do not agree with
the Commissioner Lucia requires a litigant “must have raised a timely challenge in proceedings
before the agency.” Lucia does not so h.old, as the Court there found timely the Appointments
Clause challenge made before the SEC and not before the ALJ in two hearings Neither does Sims
mandate such a requirement

In reaching this conclusio.n, we do not ignore the language of Lucia affording relief to “one

who makes a timely challenge.” But we do not find “timely” to be defined. What is timely? Mr.

Culclasure made a timely challenge by raising it in his brief in support of his request for review,

12

filed on August 6, 2018, approximately six weeks after Lucia and within weeks of the
Commissioner’s Emergency Message and the Department of Justice’s Memorandum.

The Commissioner argues Lucia ’s “tirnely challenge” instruction is supported by the plain
language of Social Security regulations requiring a claimant to raise all issues, including
constitutional issues, to the agency to preserve them for judicial review.65 The Commissioner
points to regulations instructing claimants on “how to request a hearing before an [ALJ]” and
including in the request “[t]he reasons you disagree with the previous determination or decision”;66
requiring claimants to notify the ALJ “in writing at the earliest possible opportunity” of any
“object[ions] to the issues to be decided at the hearing”;67 providing a mechanism for the
disqualification of an ALJ where “he or she is prejudiced or partial with respect to any party or has
any interest in the matter pending f`or decision” if a claimant “_notif[ies] the [ALJ] at [the] earliest
opportunity”'68 providing a mechanism for the ALJ to consider “a new issue at the hearing if he or

3

she notifies [a claimant] and all the parties about the new issue at any time after receiving the
hearing request and before mailing notice of the hearing decision”;69 and providing an expedited

appeal process where, inter alia, “[y]ou have claimed, and we agree, that the only factor preventing

a favorable determination or decision is a provision in the law that you believe is

unconstitutiona.l.”70

Similar to Judge Numbers in Braa'shaw, we do not agree Social Security regulations require
a claimant to raise a constitutional issue to the ALJ. The regulation referring to a challenge to a
“provision in the law that [the claimant] believe[s] is unconstitutional” arises in the expedited
appeal process which, by its terms, is optional and, “would not require [a claimant] to raise [his]
Appointments Clause challenge before the ALJ because it does not affect the merits of [his] claim

for benefits [and] [i]nstead, it only impacts whether the ALJ can address [his] claim.”71 We find

13

the regulations cited by the Commissioner do not mandate an issue is forfeited if not raised at the
administrative level un.like, for example, the Securities Exchange Act and the Labor Management
Relations Act.72

The Commissioner contends the Social Security Administration “must ensure that its
adjudicative system is both fair and efficient for all cl_aimants, including those waiting for a
hearing,” and urges us to apply “the Supreme Court’ s repeated instructions” in Lucia, United Sl'ates

74 “a litigant must have

v. L.A. Tucker Truck Lines, Inc.,73 and Elgin v. Department of Treasury
raised a timely challenge in proceedings before the agency.” The Commissioner contends
forfeiture “serve[s] important efficiency interests, particularly in the context of the SSA’s
adjudicative system, which issues hundreds of thousands of decisions each year” and remanding
Mr. Culclasure’s claim will “further burden an already-stressed system and add even more months
to the wait times for first-time claimants”75

We find these cases distinguishable The Commissioner points us to the Supreme Court’s
admonition in L.A. Tucker .TruckLines “[s]imple fairness to those who are engaged in the tasks of
administration, and to litigants, requires as a general rule that courts should not topple over
administrative decisions unless the administrative body not only has erred but has erred against
objection made at the time appropriate under its practice.”76 But the objector in the case made a
challenge to the appointment of the hearing examiner under the Administrative Procedure Act, not
the Constitution, a distinguishing factor.77

We similarly find Elgin unpersuasive and inapposite to the facts here. I.n Elgin, the
Supreme Court addressed whether the Civil Service Reform Act is the “exclusive avenue to

judicial review” when a federal employee challenges an adverse employment action by arguing a

federal statute is unconstitutional78 The employee did not follow the statutory scheme and neither

14

petitioned for review at the agency level nor appealed to the Federal Circuit, and instead filed a
free-standing constitutional challenge in the district court79 The Supreme Court held an employee
with civil service claims must follow the statutory procedure and may not bring a standalone
constitutional claim in district court80 We do not have any such statutory scheme here.

The Commissioner’s tactic of conceding the citizen is correct but lying in wait to see if he
forfeited an argument not adopted in this Circuit appears inconsistent with the “less rigid” nature
of Social Security administrative hearings As the Supreme Court again reminded us earlier this
month, the Social Security administrative law judge conducts “a disability hearing in ‘an informal,
non-adversarial manner.”’81 These proceedings, often held informally over a phone or video
conference (like Mr. Culclasure’s) with medical record review, differ significantly from the
adversary processes in the Securities and Exchange Commission or Department of Labor.82

We are not defining this ethos. The Supreme Court did in Sims v. Apfel. And did again a
few weeks ago in Biestek. We reject a reading of Sims requiring us to craft a caveat on the Supreme
Court’s direction for judges to avoid creating issue preclusion concepts when the Social Security
Administration does not suggest preclusion

Absent persuasive authority or statutory scheme or regulation, we do not find support for
the Commissioner’s position Mr. Culclasure forfeited his Appointments Clause claim. But even
if Mr. Culclasure forfeited his claim, we would excuse the requirement of arguing constitutionality

as futile, as analyzed below.

15

B. Even if there is an exhaustion requirement for an Appointment Clause
challenge before ALJ Flynn in July 2017, should we excuse Mr.
Culclasure’s failure to do so?

Even if Mr. Culclasure forfeited his Appointments Clause challenge, we would excuse it
because it would have been futile to make an argument before ALJ Flynn who could not have
decided a constitutional challenge and otherwise did not have the benefit of Lucia and the
Administration’s and Solicitor General’s July 2018 responses.83

We find persuasive, as did Chief Judge Conner, the Supreme Court’s decision in Freytag
v, Commissioner of Internal Review84 to excuse Mr. Culclasure’s failure to raise an Appointments
Clause claim to ALJ Flynn. Freytag is an Appointments Clause case. Petitioners challenged the
appointment of a special trial judge in the United States Tax Court85 The Commissioner of
Internal Revenue argued petitioners waived their Appointments Clause challenge by failing to
“timely” object to the assignment of a special trial judge and by consenting to the assignment86

The Court noted its precedent in “exercis[ing] its discretion to consider non-jurisdictional
claims that had not been raised below.”87 And while the Court recognized “as a general matter, a
litigant must raise all issues and objections at trial,” it excused the “timely” failure to raise an
Appointments Clause challenge where the constitutional challenge “is neither frivolous nor
disingenuous” and the “alleged defect in the appointment goes to the validity of [the court]
proceeding that is the basis for this litigation.”88 The Court held “this is one of those rare cases in
which we should exercise our discretion to hear petitioners’ challenge to the constitutional
authority of the [iudge].”89

The Commissioner argues Freyl'ag did not “categorically” excuse all Appointment Clause

challenges from forfeiture90 She argues futility is not a basis for remand, again relying on L.A.

T acker T rack Ll'nes and Elgin. Citing Elgin, the Commissioner contends even where an agency

16

“arguably lacks authority” to decide constitutional claims, the Supreme Court’s holding requires
claimant to “comply with the agency’s administrative review s‘chenre.”91 But, as discussed above,
the Supreme Court did not reject a futility argument; it based its decision on a statutory framework
requiring the plaintiff federal employee to bring all claims to the agency and in the Federal Circuit
and disallowed a free-standing constitutional claim. There is no statutory or regulatory requirement
in the Social Security context Elgin is distinguishable for this reason.

We join Chief Judge Conner, Judge Rice, and Judge Lloret in excusing a requirement to
raise an Appointments Clause challenge at the administrative level for Mr. Cu_lclasure. Judge Rice
and Judge Lloret relied on the reasoning in Freytag. They found an Appointments Clause
challenge, even if required to be made at the ALJ level, would have been futile because the ALJ
could not have ruled on the issue.

Chief Judge Conner found even if the claimant should have raised his Appointments Clause
challenge in the administrative process to preserve the issue for judicial review, it would be
excused under Freytag.92 Chief Judge Conner reasoned the Appointments Clause argument
“features many of the same hallmarks underlying Freytag’s ration decidendi”: the constitutional
challenge is “neither frivolous nor disingenuous” ~ pointing to the President’s Executive Order
issued after Lucia and the Solicitor General’s post-Lucia guidance conceding all ALJs “are inferior
officers and must be appointed as such” - and the ALJ’s decision “impacts the validity of the
underlying proceeding” because the “final agency decision in this case was issued by an
administrative officer Whose appointment did not comply With constitutional requirements.”93

Addressing the Commissioner’s argument Freytag “did not open the door for every
untimely Appointments Clause challenge,” Chief.ludge Conner highlighted three points to support

finding a “rare case” under Freyt'ag: (l) the Commissioner identified no authority, and the court

17

could not find any, “suggesting that the agency’s ALJ s could resolve constitutional challenges to
their own appointment,” pointing to the agency’s Emergency Message instructing its ALJs to
document, but not address, an Appointments Clause challenge; (2) under Sims, although claimants
may raise constitutional challenges before the Appeals Council, they are not required to do so; and
(3) unlike other agencies, “the Social Security Administration has no statutory analogue warning
its claimants that failure to raise a constitutional question before the agency may risk forfeiture of
the issue.”94

Judge Rice cited the Social Security’s Emergency Message acknowledging ALJs are
powerless to decide constitutional issues and “directed ALJs to respond to a claimant’s
Appointments Clause challenge only by ‘acknowledg[ing] that the issue was raised,’ and noting
in the hearing decision that ‘[the ALJ does] not have the authority to rule on [the] challenge.”95
Judge Rice found the Social Security Administration’s “directive acknowledges the futility of
raising a Lucia claim at the ALJ level.”96

Judge Lloret also found the ALJ had no power to provide the relief required by Lucia, a
remand for hearing before a constitutionally appointed ALJ, citing, in part, the same Emergency
Message as Judge Rice.97 Both Judge Rice and Judge Lloret found the claimants raised the
Appointments Clause challenge at the earliest possible opportunity after Lucia.

At bottom, the Commissioner does not explain why Mr. Culclasure’s Appointments Clause
challenge would not have been futile if made before ALJ Flynn over a year before Lucia and the
Administration’s and Solicitor General’s response to Lucia. We agree with Chief Judge Conner’s
reasoned decision. The Commissioner did not properly appoint ALJ F lynn to resolve Mr.

Culclasure’s claim for disability benefits ALJ F lynn could not have ruled on this constitutional

issue; the Administration does not address this exhaustion or futility in its regulations; and, the

18

Supreme Court decided a similar issue involving the SEC long after ALJ Flynn’s denial of Mr.
Culclasure’s benefits Finding the substantially similar facts as reviewed in Chief Judge Conner’s
decision, we conclude Mr. Culclasure’s Appointments Clause challenge, even if forfeited, is
excused as futile.

III. Conclusion

We cannot find a reason to today craft a judicially created requirement of`issue exhaustion
based upon other district and magistrate judges interpreting “timely” in a manner not supported in
the Supreme Court’s or our Court of Appeals’ jurisprudence The Commissioner is arguing this
“issue exhaustion” as a litigation tact in response to Lucia. We appreciate the fairness of the
forfeiture defense for hearings before administrative law judges after Lucia last June. But how
can we craft an “issue preclusion” forfeiture before the Supreme Court defined the issue or the
Commissioner issued the Emergency Message? We cannot ignore the Supreme Court’s Sims
holding even though it did not specifically address a need to raise challenges before the
administrative law judge. Nothing in the Supreme Court’s later cases, or from our Court of
Appeals, permits this stretch.

In the accompanying Order, we remand to the Commissioner for a hearing before another

properly appointed administrative law judge.

 

1 Administrative Record (“R”) 120.
2 R, 140.

3 R. 85-88.

4 R. 26-74. Timothy Trott, Esquire represented Mr. Culclasure in the administrative process
Robert Savoy, Esquire now represents Mr. Culclasure.

19

 

5 R. 8-22.

6 R. 6-7.

7 R. 1-5.

8 ECF Doc. NO. 11 at 2-3.

9 U.s. 138 s.ct. 2044, 201 L.Ed. 2d 464 (2018).

1° Mr. Culclasure additionally argues “alleged legal errors” challenging ALJ Flynn’s decision on
its substance. We decline to offer an advisory opinion on these challenges

11 ECF Doc. No. 14 at 18-25.

12 ECF Doc. No. 15.

13 ECF Doc. No. 17. Judge Hart additionally found substantial evidence supporting the ALJ’s
decision.

14 ECF Doc. No. 18. ln addition to alleging Judge Hart erred in rejecting the Appointments Clause
challenge, Mr. Culclasure argues Judge Hart erred in finding ALJ F lynn reasonably explained: (1)
her assessment of Mr. Culclasure’s residual functional capacity; (2) rejecting Mr. Culclasure’s
testimony; and (3) explaining her rejection of medical evidence. We will not offer advisory dicta
on these challenges but expect the properly appointed administrative law judge will be mindful of
these concerns in the next hearing.

15 ALJ Flynn’s decision, the Appeal Council’s denial, and Mr. Culclasure’s complaint in this Court
all occurred before the June 21, 2018 Lucia opinion.

16 515 U.s. 177 (1995).

17 Lucia, 138 S.Ct. at 2051. The “Appointments Clause” is found in Article II, Section 2, Clause
2 of the United States Constitution. lt provides the power to appoint, among other positions,
“Officers of the United States,” shall reside with “the President alone, in the Courts of Law, or in
the Heads of Departments.”

18 Lucia, 138 s.cr. 312049-50.

19 Ia'. at 2050.

20 Id

21Id

20

 

22 Id. citing Bandimere v. SEC, 844 F.3d 1168, 1179 (10111 Cir. 2016). In Bandimere, the United
States Court of Appeals for the Tenth Circuit held ALJs of the SEC are “inferior officers” who
must be appointed consistent with the Appointments Clause. Bandimere, 844 F.3d at 1179-82.

23 Lucia v. Securities and Exchange Commission, 138 S.Ct. 736 (2018).

24 Lucia at 2053.

23 Id. at 2055.

26 Ia'. at 2055.

27 Id. (emphasis added) (quoting Ryder, 515 U.S. at 182-83).

28 Id

29 Section 3105 provides: “Each agency shall appoint as many administrative law judges as are
necessary for proceedings required to be conducted in accordance with section 556 and 557 of this

Title. Administrative law judges shall be assigned to cases in rotation so far as practicable, and
may not perform duties inconsistent with their duties and responsibilities as administrative law

judges.”
30 Exec. Order No. 13,843, 83 Fed. Reg. 32,755 (July 10, 2018).
311d

32 Soc. Sec. EM-18003 REV 2, https://secure.ssa.gov/apps10/reference.nsf/links/
08062018021025PM.

33 Id..

34 Id. at § C.

35 ld. at §§ C, D.
361a at §§ C.1., 2.
37 Id. at § C.3.

38 Id

39 The Solicitor General’s memorandum is marked as “Privileged and Confidential Attorney Work
Product.” According to a recent Harvard Law Review article, the memorandum “was leaked to the
press” on July 23, 2018. See Guidance on Administrative Law Judges After Lucia v. SEC (S. Cth
July 2018, 132 Harv. L. Rev. 1120, 1122 n. 34 (Jan. 10, 2019). The Solicitor General’s
memorandum is referred to by at least one other court. See Page v. Comm ’r of Soc. Sec., 344

21

 

F.Supp. 3d 902 (E.D. Mich. 2018). The Solicitor General’s memorandum is attached as an exhibit
to a filing in Page but is protected from public access We do not attach the memorandum

40 Lucia, 138 S.Ct. at 2055.
41 515 U.S. 177 (1995).

41 ld. a1182.

43 Id. a1179.

44 Id. at 182-83.

45 See Freytag v. Comm ’r Iniernal Revenue, 501 U.S. 868, 878-79 (1991) (Appointments Clause
objections to judicial officers are non-jurisdictional structural constitutional objections “that can
be considered on appeal whether or not they are ruled upon below”); see also Bizarre v. Berryhill,
No. 18-48, 2019 WL 1014194, at *3-*4 (M.D. Pa. Mar. 4, 2019) (rejecting Commissioner’s
argument non-jurisdictional Appointments Clause challenge is forfeited).

46 530 U.s. 103 (2000).
411d. a1107.

411d. a1110~11.

491¢1. a1110.

5°1¢1. a1111~12.

51Id. at 112.

52 See Bizarre v. Berryhill, No. 18-48, 2019 WL 1014194 (M.D. Pa. Mar. 4, 2019) and Cirko o/b/o
Cirko v. Berryhill, No. 17-680, 2019 WL 1014195 (M.D. Pa. Mar. 4, 2019). Chief Judge Conner
issued an order in Circko based on his decision in Bizarre.

53 Muhammad v. Berryhill, No. 18-172, ECF Doc. No. 25 (Nov. 2, 2018). Also on November 2,
2018, Judge Rice issued a report and recommendation rejecting the Commissioner’s argument the
claimant forfeited his Appointments Clause challenge by failing to raise it before the ALJ for the
same reasons as explained in Muhammad. See Godschall v. Comm ’r of Soc. Sec., No. 18-1647,
ECF Doc. No. 12. Judge Rice’s reports and recommendations in Muhammad and Godschall are
now before the Honorable Gerald J. Pappert.

54 Perez v. Berryhill, No. 18-1907, ECF Doc. No. 15 . The Commissioner filed objections to Judge
Lloret’s report and recommendation The objections are now before the Honorable Timothy J.

Savage.

22

 

55 Bradshaw v. Berryhill, No. 18-100, 2019 WL 1510953 (E.D.N.C. Mar. 26, 2019). The parties
consented to the jurisdiction of United States Magistrate Judge Robert T. Numbers. Id. at n 1.

56 In doing so, we respectfully disagree with Judge Hart’s analysis finding persuasive Abbington
v. Berryhill, a December 13, 2018 decision from in the United States District Court for the
Southern District of Alabama. No. 17-552, 2018 WL 6571208 (S.D. Ala. Dec. 13, 2018) (consent
to magistrate judge). He concluded unlike proceedings before the Appeals Council, an ALJ
depends on the identification of issues by the claimant and even to the extent an ALJ can go beyond
the issues identified by a claimant, the ALJ’s scope of review would not ordinarily include an
Appointments Clause challenge. Judge Hart found this difference distinguishes Sims which
addressed only issue exhaustion before the Appeals Council.

We are also aware of the December 18, 2018 decision of our colleague the Honorable Paul
Diamond rejecting an Appointments Clause challenge in a Social Security matter, Cox v. Berryhill,
No. 16-5434. Judge Diamond adopted Magistrate Judge Henry Perkin’s Report and
Recommendation rejecting claimant’s Appointments Clause challenge. Id. at ECF Doc. No. 26.
In Cox, the claimant made an Appointments Clause challenge seeking remand based on Lucia,
contending she had no basis to make an Appointments Clause challenge until the Supreme Court
decided Lucia. The claimant raised the Appointments Clause challenge for the first time in her
objections to the report and recommendation Unlike Mr. Culclasure, Ms. Cox did not argue an
Appointments Clause challenge need not be made before the ALJ or argue such requirement is
futile. The Commissioner responded to Ms. Cox’s objections, arguing the challenge is forfeited,
Ms. Cox did not file a reply brief to the Commissioner’s forfeiture argument Judge Diamond
found Ms. Cox waived the challenge for failing to raise it during administrative proceedings ECF
Doc. No. 26 at 3-4. Judge Diamond rejected Ms. Cox’s argument no authority existed to support
an Appointments Clause challenge until Lucia, noting a circuit split on an Appointments Clause
challenge before Lucia. Id. at 4. The parties did not develop the forfeiture and futility arguments
in Cox and, consequently, Judge Diamond did not analyze those issues

We are also aware of a March 29, 2019 decision of the Honorable Robert B. Kugler of the United
States District Court for the District of New Jersey disagreeing with Judge Rice’s reasoning in
Muhamrnad and rejecting claimant’s Appointments Clause challenge as untimely. Judge Kugler
rejected the argument based on Sims, finding “the Sims argument has been uniformly rejected by
courts across the country, which have recently ruled that a Lucia challenge must be raised before
the ALJ.”Jackson v. Berryhill, No. 18-591, 2019 WL 1417244, at *5, n.2 (D.N.J. Mar. 29, 2019).
We are not aware of the Supreme Court or our Court of Appeals defining “timely” in this manner.

57 Sims, 530 U.S. at 112.

58 ECF Doc. No. 14 at 25 (emphasis added).

59 436 F.2d 1146 (3d Cir. 1971).

511 No. 18-172, ECF Doc. No. 25 at 10 (foornore omiaed).

61Bizarre, 2019 WL1014194 at * 3.
23

 

62 Ginsburg, 436 F.2d at 1151-52. The claimant in Ginsburg also argued she did not receive a fair
hearing because portions of her expert’s testimony were not recorded during the hearing. The
Court of Appeals found this objection “waived by the appellant at the administrative level.” ]d. at
1152. The alleged failure to transcribe all the testimony “was noted at the hearing and at that time
the examiner gave [claimant’s] attorney the opportunity to ask further questions in order to remedy
any omissions that may have occurred,” and waived. Id.

63 Id. at 1152.

64 Bizarre, 2019 WL1014194 at * 3.

65 ECF Doc. No. 14 at 24.

66 20 C.F.R. § 404.933(a)(2).

67 20 C.F.R. §§ 404.939; 416.1439.

68 20 C.F.R. §§ 404.940; 416.1440.

69 20 C.F.R. § 404.946(b).

7° 20 C.F.R. § 404.924(d).

71 Bradshaw, 2019 WL 1510953 at * 7.
72 Bizarre, 2019 1014194 at * 3 (citing 15 U.S.C. § 78y(c) and 29 U.S.C. § l60(e)).
73 344 U.S. 33 (1952).

14 567 U.s. 1 (2012).

75 ECF Doc. No. 14 at 24-25. Judge Hart agreed with the Commissioner. Judge Hart distinguished
the cases relied on by Mr. Culclasure, reviewed decisions from district courts around the country
rejecting the argurnent, concluded Mr. Culclasure waived his Appointments Clause challenge, and
recommended we deny his request for review.

76 L.A. Tucker Truck Lines, 344 U.S. at 37.

77 Judge Rice found L.A. Tucker Truck Lines unpersuasive because the case involved Interstate
Commerce Commission proceedings which he found “adversarial in nature and bear little
similarity to the unique nature of SSA proceedings” and because the challenge to the hearing
examiner was made under the Administrative Procedure Act and not the Constitution. See
Muhammad, No. 18-172, ECF Doc. No. 25, at 11. Judge Lloret relied on Judge Rice’s analysis to
reject L.A. Tucker Truck Lines. See Perez, No. 18-1907, ECF Doc. No. 15, at 10-11. Chief Judge
Conner reached the same conclusion See Bizarre, 2019 WL 1014194 at * 4.

24

 

11 Elgin, 567 U.s. ar 5.

79 Id. at 7-8.

80 Id. at 8.

51 Biesrek v. Berryhill, 139 s.ct. 1148 (2019) (quoting 20 CFR §404.900(1>) (2018)).

82 For example, a decision issued after briefing highlights this distinction in labor administrative
proceedings The United States Court of Appeals for the Tenth Circuit recently held, although not
in a Social Security case, a plaintiff waived its constitutional challenge to the appointment of a
Department of Labor ALJ for failing to raise the issue in the agency, noting Lucia requires a
“timely challenge” to the constitutional validity of an ALJ’s appointment Turner Bros., Inc. v.
Conley, --- F. App’x ---, 2018 WL 6523096 (10th Cir. Dec. 11, 2018). ln anner Brot'hers, the
plaintiff company petitioned for review of a decision by the Department of Labor Benefits Review
Board affirming an award of benefits by an ALJ to a company employee under the Black Lung
Benefits Act. Id. at *1. The company challenged the ALJ’s authority under the Appoin.tments
Clause at litigation, but did not make the challenge before the ALJ or the Benefits Review Board.
The Department of Labor argued the company waived the issue by failing to raise it in the
administrative process relying on Lucia ’s requirement a claimant make a “timely challenge to the
constitutional validity of the appointment” of the ALJ. The Court of Appeals rejected the
company’s argument, finding its failure to raise the Appointments Clause challenge before the
ALJ or the Benefits Review Board “constitutes a failure to exhaust administrative remedies and
deprives the Court of Appeals of jurisdiction to hear the matter.” Id. at *1-*2. The Court of
Appeals found because the Appointments Clause challenges are non-jurisdictional, it may be
waived or forfeited, and declined to address a futility argument because the company “does not
make any constitutional challenges to the governing statutes or regulations or to the Board’s award
of benefits.” .Id. One district court applied Turner Brothers to Social Security cases finding an
Appointments Clause challenge forfeited where the claimant failed to raise the challenge at the
administrative level. See A.T. v. Berryhill, No. 17-4110, 2019 WL 184103 at * 7 (D. Kan. Jan 14,
2019). We do not define “timely” based on examples; we have no basis to find Mr. Culclasure’s
arguments under the Appointments Clause at his first opportunity weeks after the Emergency
Message and Solicitor General’s direction is by definition, untimely.

83 See ECF Doc. No. 11 at 2-3; ECF Doc. No. 15 at 2. Mr. Culclasure contends Judge Hart “does
not even bother to mention” the futility argument We disagree. Judge Hart reviewed Mr.

Culclasure’s argument and, in the context of his forfeiture analysis necessarily considered a
futility argument including in Jones Brothers, the case on which Mr. Culclasure relies to support

his argument
84 501 U.S. 868 (1991).
115 Id. a1871-72.

86 Id. at 878.

25

 

871d

88 1a 31879.

891d

99 ECF Doc. NO. 14 a120.

91 ECF Doc. No. 20 at 10-11.

99 Bizarre, 2019 WL1014194 at * 4.
95 1a at *5,

94 Id. at *6 (internal citations omitted) (footnote omitted).

95 Muhammad, No. 18-172, ECF Doc. No. 25 at 11-12. We do not have the version of the
Emergency Message referred to by Judge Rice; we have only a later revised version 2.

96 Id. at 12.

97 Perez, No. 18-1907, ECF Doc. No. 15 at 12-15.

26

